Exhibit 10.1

3M EXECUTIVE ANNUAL INCENTIVE PLAN

1.                 Purposes.

The purposes of the 3M Executive Annual Incentive Plan (the “Plan”) are to
attract and retain highly qualified individuals as executive officers of 3M; to
focus their attention on achieving certain business objectives established for
3M and its business units; and to provide these individuals with incentive
compensation that is intended to qualify as performance-based compensation under
Section 162(m) of the Internal Revenue Code.

2.                 Definitions.

(a)            “Adjusted Net Income” means the net income of 3M as reported in
the Consolidated Statement of Income as adjusted to exclude special items.

(b)           “Committee” means those members of the Compensation Committee of
3M’s Board of Directors who qualify as outside directors for purposes of Section
162(m) of the Internal Revenue Code.

(c)            “Named Executive Officers” means those executive officers of 3M
covered by the SEC’s disclosure requirements for executive compensation in Item
402 of Regulation S-K.

(d)           “Participant” means an employee of 3M who is eligible to
participate in this Plan pursuant to Section 4 and whose participation in the
Plan has been approved by the Committee.

(e)            “Plan” means this 3M Executive Annual Incentive Plan.

(f)              “Plan Year” means the 12-month period ending on December 31.

(g)           “Retirement” means the termination of a Participant’s employment
with 3M after meeting the requirements for retirement under any retirement plan
of 3M (including, in the United States, the 3M Employee Retirement Income Plan).

3.                 Term and Termination of the Plan.

This Plan shall become effective on January 1, 2007, subject to approval by the
affirmative vote of the holders of a majority of the shares of outstanding
common stock of 3M voting at the 2007 Annual Meeting of Stockholders, and it
shall remain in effect until it is terminated by the Committee.

4.                 Participation.

The individuals eligible to participate in this Plan shall be the Named
Executive Officers of 3M, as well as any other senior executives of 3M whose
compensation is approved by the Committee.

5.                 Amounts of Annual Incentive.

The maximum annual incentive payable to any Named Executive Officer for any Plan
Year shall be one-quarter of one percent (0.25%) of the Adjusted Net Income for
such Plan Year, while the maximum annual incentive payable for any Plan Year to
any Participant who is not a Named Executive Officer shall be one-tenth of one
percent (0.10%) of the Adjusted Net Income for such Plan Year. Subject to these
maximums, the Committee shall determine the amount of each Participant’s annual
incentive opportunity for each Plan Year in its discretion. Notwithstanding
anything to the contrary in this Plan document, the Committee in its sole
discretion may decide to


--------------------------------------------------------------------------------


 

reduce the annual incentive payable to a Participant for any Plan Year below the
applicable maximum amount payable under this Section 5.

6.                 Payments of Annual Incentive.

All annual incentive payments under this Plan shall be made in the form of cash
or in the form of shares of 3M stock, restricted stock or restricted stock units
delivered pursuant to the 3M Management Stock Ownership Program. All annual
incentive payments for a Plan Year shall be completed no later than March 15 of
the year following the end of such Plan Year; provided, however, that no payment
shall be made under this Plan until the Committee has certified in writing that:
(a) the performance goal for such Plan Year has been satisfied, and (b) the
limitations described in Section 5 have not been exceeded.

7.                 Plan Administration.

This Plan will be administered by the Committee, which may delegate any of its
administrative responsibilities in connection with the Plan to the appropriate
employees of 3M. The Committee will have full power and authority to interpret
the Plan, to establish, amend and rescind any rules, forms or procedures as it
deems necessary for the proper administration of the Plan, to determine the
manner and time of payment of the annual incentive compensation payable
hereunder, and to take any other action as it deems necessary or advisable in
connection with the Plan. Any decision made, action taken or interpretation made
by the Committee or its delegate that is not inconsistent with the provisions of
this Plan will be final, conclusive, and binding on all persons interested in
the Plan.

8.                 Amendments.

The Committee may at any time amend this Plan, in whole or in part; provided no
amendment which would (a) increase the maximum annual incentive payable to any
Participant, or (b) revise the performance goal available for determining the
amount of the annual incentive compensation payable hereunder, shall become
effective until approved by the affirmative vote of the holders of a majority of
the shares of outstanding common stock of 3M voting at a meeting of the
corporation’s stockholders.

9.                 Rights of Participants.

Nothing in this Plan or the fact that a person has received or become eligible
to receive annual incentive compensation hereunder shall be deemed to give such
person any right to be retained in the employ of 3M or to interfere with the
right of 3M to discipline or terminate the employment of such person at any time
for any reason whatsoever. No person shall have any claim or right to receive
annual incentive compensation under this Plan, except as provided in accordance
with the provisions of this Plan and as approved by the Committee. If a
Participant’s employment with 3M terminates for any reason other than death or
Retirement, participation in this Plan will end and any annual incentive
compensation that would otherwise have been payable to such Participant for the
Plan Year in which such termination occurs shall be forfeited.

10.          Withholding.

All payments of annual incentive compensation made pursuant to this Plan will be
subject to withholding for all applicable taxes and contributions required by
law to be withheld therefrom.

 


--------------------------------------------------------------------------------